         Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 1 of 69


UNITED STATES MAGISTRATE JUDGE
U.S. DISTRICT COURT BUILDING                                             UNDER SEAL
WASHINGTON, D.C.
PLEASE ISSUE:           [     ] Arrest [ X ] Search [ X ] Seizure


                              ELEVEN ELECTRONIC DEVICES CURRENTLY IN THE
  Warrant for:
                              POSSESSION OF THE UNITED STATES POSTAL INSPECTION
                              SERVICE

Violation:       [ ] D.C.C.         [X] U.S.C. Title: 18

Section(s):      18 U.S.C. § 371
                 18 U.S.C. § 1349
                 18 U.S.C. § 1341
                 18 U.S.C. § 1343
                 18 U.S.C. § 1512
                 18 U.S.C. § 1519


 /s/ Jessee Alexander-Hoeppner                       May 6, 2020
L. Rush Atkinson                                     Date
Assistant Chief, DOJ Criminal Fraud Section
Tel: (202) 305-7413
lawrence.atkinson2@usdoj.gov
Jessee Alexander-Hoeppner
Trial Attorney, DOJ Criminal Fraud Section
Tel.: (202) 305-3048
Mobile: (202) 230-0668
jessee.alexander-hoeppner@usdoj.gov

Bond:             N/A


COMPLETE FOR ALL ARREST WARRANTS:

The following information must be provided for ALL arrest warrants and an original and duplicate
of this form must be submitted to the Clerk's Office with the warrant papers.

Officer / Agent Name: Jan Bodon, JGBodon@uspis.gov

Badge Number: 5852

Agency / Unit: United States Postal Inspection Service

24 Hour Telephone Number: (817) 287-8929
 (For officer/agent)
                     Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 2 of 69
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                          DistrictDistrict
                                                     __________    of Columbia
                                                                           of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No. 1:20-sw-00122-1
ELEVEN ELECTRONIC DEVICES CURRENTLY IN THE                                   )
  POSSESSION OF THE UNITED STATES POSTAL                                     )
            INSPECTION SERVICE
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, which is incorporated herein by reference and made a part hereof.

located in the                                    District of                 Columbia                   , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        18 U.S.C. Sections 371, 1349,             Conspiracy; Mail Fraud; Wire Fraud; Obstruction of Justice
        1341, 1343, 1512, 1519

          The application is based on these facts:
        See Attached Affidavit in Support of An Application for a Search Warrant, which is incorporated herein by
        reference and made a part hereof.
           ✔ Continued on the attached sheet.
           u
           ✔ Delayed notice of
           u                          days (give exact ending date if more than 30 days: 08/04/2020                          ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                            Jan Bodon, United States Postal Inspector
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            05/06/2020
                                                                                                         Judge’s signature

City and state: Washington, D.C.                                                              Magistrate Judge G. Michael Harvey
                                                                                                       Printed name and title
                           Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 3 of 69

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 1:20-sw-00122-1
      ELEVEN ELECTRONIC DEVICES CURRENTLY IN                                )
        THE POSSESSION OF THE UNITED STATES                                 )
             POSTAL INSPECTION SERVICE                                      )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of            Columbia
(identify the person or describe the property to be searched and give its location):
  See Attachment A, which is incorporated herein by reference and made a part hereof.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B.




        YOU ARE COMMANDED to execute this warrant on or before                   May 20, 2020          (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to              Magistrate Judge G. Michael Harvey             .
                                                                                                  (United States Magistrate Judge)

     ✔ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
     u
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for                                 ✔ until, the facts justifying, the later specific date of
                   days (not to exceed 30) u                                                                   08/04/2020              .


Date and time issued:
                                                                                                          Judge’s signature

City and state: Washington, D.C.                                                           Magistrate Judge G. Michael Harvey
                                                                                                        Printed name and title
                           Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 4 of 69
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 1:20-sw-00122-1
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
         Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 5 of 69




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF                   Case No. 1:20-sw-00122-1
 ELEVEN ELECTRONIC DEVICES
 CURRENTLY IN THE POSSESSION OF
 THE UNITED STATES POSTAL
 INSPECTION SERVICE                               Filed Under Seal

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Jan Bodon, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I am a United States Postal Inspector and have been employed by the United States

Postal Inspection Service (“USPIS”) since April 17, 2004. As a Postal Inspector, I am responsible

for the investigation of violations of United States law, including violations of Title 18 of the

United States Code. My duties include investigating cases related to mail and wire fraud,

specifically the use of the mails to commit fraud or to further a fraud scheme. I have attended

specialized training courses in mail fraud and in gathering and reviewing electronic evidence. I

am presently conducting various investigations of fraudulent investment schemes. Many of the

investigations I have conducted have involved electronic evidence, including e-mail records, and

I have sworn out search warrants previously.

       2.      I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a warrant to search a eleven electronic devices received by the United

States Department of Justice in April 2018 (hereinafter, the “Devices”). The Devices are currently

in the custody of USPIS in Washington, D.C.

       3.      This affidavit is based upon my personal knowledge; my review of documents and

other evidence; my conversations with other law enforcement personnel; and my training and
         Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 6 of 69




experience. Because this affidavit is being submitted for the limited purpose of establishing

probable cause, it does not include all the facts that I have learned during the course of my

investigation. Where the contents of documents and the actions, statements, and conversations of

others are reported herein, they are reported in substance and in part, except where otherwise

indicated.

       4.     This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &

(c)(1)(A). Specifically, the Court “is in or for a district . . . in which the wire or electronic

communications, records, or other information are stored.” 18 U.S.C. § 2711(3)(A)(i).

                                     PROCEDURAL HISTORY

       5.     I submit this affidavit in order to seek a search and seizure warrant for

      An electronic storage device with serial number NA9J9K6K;

      An electronic storage device with serial number NA8RRXFX;

      An electronic storage device with serial number NA8RRXH1;

      An electronic storage device with serial number NA8QL484;

      An electronic storage device with serial number BZCY10900080;

      An electronic storage device with serial number NA9F4XCT;

      An electronic storage device with serial number L3-H5063;

      An electronic storage device containing seven hard drives with serial numbers

       WCAV2W912434;         Z4Y8GKTL;       JP1470HE3H4XAL;          6RYLANRE;           N035S7EV;

       Z4Y8GKFS; and Z4Y8GF70;

      A Sandisk USB device;

      An electronic hard drive with serial number 2K231B07009D5; and


                                                2
         Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 7 of 69




      An electronic hard drive with serial number 0JA011333F,

(hereinafter, the “Devices”). The Devices are currently in the possession of USPIS and are located

in Washington, D.C. As described in greater detail below, the Devices have been in the possession

of USPIS since in or around April 2018. Since coming into USPIS’s possession, USPIS made a

forensic copy of the Devices to ensure data integrity and allow for subsequent examination.

Neither the Devices nor the data on them have been altered.

       6.      I hereby incorporate by reference the search and seizure warrant authorized by

United States Magistrate Judge for the District of Columbia Michael G. Harvey on or about May

25, 2018 and affidavit submitted in support thereof (In the Matter of Search of Select Electronic

Devices, Storage Units, and Databases Currently in the Possession of the United States Postal

Inspection Service, case number 1:18-sw-00135, included as Attachment C). As detailed in

Attachment C, the government has identified evidence of a scheme by individuals associated with

Forefront, a group of related investment companies located in New York, to defraud North

Carolina Mutual Life Insurance Company (“NCM”). Specifically, there is probable cause to

believe that Forefront-associated individuals, led by Forefront’s founder and CEO, BRADLEY

REIFLER, and others, engaged in a scheme to defraud NCM by (1) making materially false

representations to NCM, through NCM’s resinurer, about what investments were being made using

NCM’s trust assets; and (2) misappropriating at least some of the NCM trust assets to repay

Forefront’s clients who had invested in unrelated investment vehicles.

                          Reifler’s Purported Deletions and Premises Searches

       7.      As detailed in paragraphs 59 through 77 of Attachment C, in or around 2018, the

government received information indicating that REIFLER was attempting to delete electronic

information pertaining to the scheme to defraud NCM. Further, in or around March 2018, through



                                                3
         Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 8 of 69




discussions with Forefront’s counsel, the government learned that Forefront planned on vacating

its offices, then located at 641 Lexington Avenue, New York, New York, 10022 (the “Forefront

Office”), in short order.

       8.      Upon learning of these developments, the investigative team applied for search

warrants for the Forefront office and REIFLER’s home property, located at Sky Blue Farm, 123

Fraleigh Hill Road, Millbrook, New York, 12545. On April 12, 2018, Magistrate Judge Robert

W. Lehrburger of the United States District Court for the Southern District of New York issued

search warrants, which were executed that same day. Judge Lehrburger authorized the government

to search both premises for electronic data and documents, electronic conversations, internet

conversations to include messages and chats, text messages, files, images, and calendar entries,

computers, storage media, routers, modems, and network equipment. Judge Lehrburger also

authorized the search and seizure of documents, records, and accounting statements from the

Forefront Office. Pursuant to these search warrants, the government obtained paper records,

electronic media, and electronic devices.

       9.      Because Forefront was in the process of vacating the Forefront Office, many of the

electronic devices previously maintained at the Forefront Office and REIFLER’s home, including

devices that may have been subject to REIFLER’s deletion efforts, had already been removed from

the premises and could not be obtained through the search warrant.

                             Creation and Production of the Devices

       10.     Upon learning of REIFLER’s attempts to destroy evidence, Department of Justice

prosecutors contacted Forefront’s counsel in or around March 2018.         In these discussions,

Forefront’s counsel agreed to create a forensic image of a Forefront computer server and other




                                               4
         Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 9 of 69




electronic devices located at the Forefront premises in response to the government’s concerns

regarding spoliation of evidence.

       11.     Subsequent to the searches of the Forefront Office and REIFLER’s residence, in or

around April 2018 Forefront’s counsel produced the Devices to the government, which counsel

identified as containing the Forefront server and other relevant electronic data. Upon production,

USPIS took custody of the Devices.

       12.     In addition to producing the Devices, Forefront’s counsel produced what it

identified as an inventory of the data contained on the Devices. The inventory listed twenty-six

categories of electronic evidence purportedly contained on the Devices, which included data

recovered from electronic devices and information associated with REIFLER and/or Forefront that

were not recovered through the search warrants.

                       The May 25, 2018 Warrant to Search Data on the Devices

       13.     In May 2018, the government sought a warrant from this Court to search data it

believed to be on the Devices, based on the inventory supplied by Forefront’s counsel.

Specifically, the government sought a warrant to search six of the twenty-five categories of data

outlined on the prepared inventory: (1) a copy of the server formerly located at the Forefront

Office; (2) a forensic image of the server made by Forefront counsel; (3) a forensic image of a

laptop used to access the Forefront server; (4) Office 365 email data; (5) a cloud-based storage

device for DropBox data from REIFLER; and (6) a cloud-based storage device containing general

ledgers for Forefront on QuickBooks. On May 25, 2018, Magistrate Judge Harvey authorized a




                                                  5
        Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 10 of 69




warrant to search the six categories of data for evidence of the scheme allegedly led by REIFLER

and others at Forefront. The May 25, 2018 warrant is included in Attachment C.

       14.     Upon Magistrate Judge Harvey’s issuance of the search warrant, members of

USPIS accessed the Devices in order to begin the review pursuant to the warrant. However, upon

the initial review, the government could not fully determine which files on the Devices

corresponded to which items on the inventory and, therefore, which items the search warrant

authorized the government to search and seize.

       15.     Upon discovering the mismatch between the inventory and the actual file structure

of the Devices, the government decided to search only data taken from the Forefront server, which

was easily identifiable within the production. On or about December 2018, the government filed

a notice with this Court (included herein as Attachment D1), announcing its intent to search only

the server. The government then reviewed the data taken from the Forefront server pursuant to

the Court’s prior authorization.

       16.     The government has not searched the server or the remainder of the data on the

Devices. However, the government still believes there is probable cause to believe that evidence

of the Forefront fraud scheme exists on the remainder of the Devices (as did Magistrate Judge

Harvey when he issued the search and seizure warrant on May 25, 2018). As described below, the




1
 Exhibit 1 to the notice, which contained the May 25, 2018 application, warrant, and affidavit,
has been omitted to avoid duplication with Attachment C.


                                                 6
        Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 11 of 69




government now seeks the Court’s authorization to search the full Devices for evidence of the

Forefront fraud scheme.

                  THE GOVERNMENT’S CONTINUED INVESTIGATION

       17.      In the intervening period since May 2018, the government has continued to

investigate the matters set forth in this Affidavit. Through its investigation, the government has

identified additional evidence, including but not limited to the following:

       18.      The government interviewed Joel Schreiber (“Schreiber”) of Waterbridge Capital,

LLC (“Waterbridge”) in or around November 2018 and again in or around January 2020.

Schreiber shared a physical office with Forefront and received loans from REIFLER and Forefront

in or around 2015. During his interview, Schreiber identified certain documents that NCM had

received from Forefront as forgeries.

             a. During the investigation, the government recovered promissory notes, security

                agreements, and other supporting documentation provided by Forefront to NCM.

                These documents made it appear that entities associated with Schreiber received

                loans of over $10 million from an entity called the “Port Royal North Carolina

                Mutual Reassurance Trust” in or around 2015.

             b. During the interview Schreiber reviewed promissory notes, agreements, and other

                materials given to NCM by Forefront. Schreiber indicated that much of the

                documentation appeared to be fraudulent. In particular, many documents appeared

                to contain forged or copied instances of Schreiber’s signature, and Schreiber was

                unfamiliar with many of the entities that were purportedly linked to him.

             c. For example, one such document referenced a loan from the Port Royal North

                Carolina Mutual Reassurance Trust for $1 million to an entity called “2307



                                                 7
        Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 12 of 69




                Broadway LLC” on or about August 14, 2015. Schreiber did not recognize this

                entity and did not recall signing such a loan or authorizing anyone to do so on his

                behalf.

       19.      The government interviewed Andrew Whiteside (“Whiteside”) of SprintShip, LLC

in or around July 2018 and in or around October 2018. Whiteside previously had worked with

Forefront to raise capital for SprintShip, LLC and, in or around October 2015, Forefront assisted

him in securing a loan for $250,000. During his interview, Whiteside identified certain documents

that NCM had received from Forefront as forgeries.

             a. During the investigation, the government recovered and reviewed a security

                agreement, promissory note, and supporting documentation provided by Forefront

                to NCM. These documents purport to show that SprintShip LLC received $1

                million from an entity called the “Port Royal North Carolina Mutual Reassurance

                Trust” in or around October 2015. Many of these documents appeared to contain

                Whiteside’s signature.

             b. Whiteside reviewed these documents and informed the government that he had

                never heard of the Port Royal North Carolina Mutual Reassurance Trust; that he

                had not signed these documents; and that SprintShip had not received a $1 million

                loan through Forefront or the Port Royal North Carolina Mutual Reassurance Trust.

       20.      The government is conducting an ongoing tracing analysis of Forefront bank

account records. This tracing analysis demonstrates that REIFLER and Forefront misappropriated

portions of NCM’s funds. For example, on or about April 30, 2014, Forefront transferred

$10,000,000 of NCM’s funds to an account in the name of Forefront Partners Short-Term Notes.

Between approximately May 1, 2015 and October 30, 2015, more than $2,500,000 was transferred



                                                 8
         Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 13 of 69




from this account to Forefront Capital Services, an entity with the purpose of funding payroll and

overhead expenditures related to Forefront’s operations. At no time had NCM or any other entity

permitted Forefront to use NCM’s trust assets for any business expenses.

                     AUTHORIZATION TO SEARCH ALL DEVICES

         21.   For the reasons set forth above—most importantly, the inability to readily

distinguish the sources of data found on the Devices provided by Forefront’s counsel—the

government requests the Court authorize a warrant permitting the government to search the entirety

of the Devices provided by Forefront’s counsel in April 2018. The government also requests

authorization to seize the items and records articulated in Attachment B to the present warrant.

         22.   I have reviewed the articulation of probable cause set forth in the affidavit executed

in support of the warrant issued on May 25, 2018 by Magistrate Judge Harvey. The articulation

of probable cause is found in paragraphs 8 through 77 of the affidavit, attached hereto as part of

Attachment C. To the best of my knowledge, the articulation of probable cause is true and

accurate, and I do not at this time have any corrections or amendments to its articulation.

         23.   As described above, the Devices are in the custody of USPIS and have not been

altered in any way since its receipt in or around April 2018.

         24.   Because forensic examiners will be conducting their search of the Devices in a law

enforcement setting over a potentially prolonged period of time, I respectfully submit good cause

has been shown, and therefore request authority, to conduct the search at any time of the day or

night.

                                  REQUEST FOR SEALING

         89.   It is respectfully requested that this Court issue an order sealing, for a period of 90

days until August 4, 2020, all papers submitted in support of this application, including the


                                                 9
        Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 14 of 69




application and search warrant. I believe that sealing this document is necessary because the

warrant is relevant to an ongoing investigation involving, among other things, suspected

obstruction activities. Premature disclosure of the contents of this affidavit and related documents

may have a significant and negative impact on the continuing investigation, could lead to further

deletion and spoliation of potential evidence, and may severely jeopardize the investigation’s

effectiveness.


                                         CONCLUSION

       90.       Based upon the information above, I have probable cause to believe that the

Devices contains evidence, fruits, and instrumentalities of a conspiracy, in violation of Title 18,

United States Code, Sections 371 and 1349; mail and wire fraud, in violation of Title 18, United

States Code, Sections 1341 and 1343, and destruction, alteration, or falsification of records in

Federal investigations and bankruptcy, under Title 18, United States Code, Sections 1519 and

1512. Therefore, I respectfully request that the Court issue a search warrant to search the evidence

described in Attachment A and seize the items described in Attachment B.



                                                     Respectfully submitted,

                                                     _______________________________
                                                     Jan Bodon
                                                     United States Postal Inspector




       Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on May 6, 2020.


       _________________________________________
       Honorable G. Michael Harvey
       UNITED STATES MAGISTRATE JUDGE


                                                10
        Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 15 of 69




                                      ATTACHMENT A

                                    Devices to Be Searched


       The electronic devices provided by Forefront counsel to the United States Postal Inspection

Service in around April 2018 and currently located in the custody of USPIS in Washington, D.C.

These devices include

      An electronic storage device with serial number NA9J9K6K;

      An electronic storage device with serial number NA8RRXFX;

      An electronic storage device with serial number NA8RRXH1;

      An electronic storage device with serial number NA8QL484;

      An electronic storage device with serial number BZCY10900080;

      An electronic storage device with serial number NA9F4XCT;

      An electronic storage device with serial number L3-H5063;

      An electronic storage device containing seven hard drives with serial numbers

       WCAV2W912434;         Z4Y8GKTL;       JP1470HE3H4XAL;         6RYLANRE;       N035S7EV;

       Z4Y8GKFS; and Z4Y8GF70;

      A Sandisk USB device;

      An electronic hard drive with serial number 2K231B07009D5; and

      An electronic hard drive with serial number 0JA011333F.
        Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 16 of 69




                                        ATTACHMENT B

I.      Information to be seized by the government

        The items to be seized include the following evidence, fruits, and instrumentalities of

violations of 18 U.S.C. §§ 371, 1341, 1343, 1349, 1512, and 1519 between September 1, 2014,

and present, described as follows:

     1. All data, documents, records, accounting statements, electronic mail, internet

        conversations to include messages and chats, text messages, files, images, and calendar

        entries relating to the following:

           a. North Carolina Mutual Life Insurance Company, including the North Carolina

               Mutual Life Insurance Company Reinsurance Trust Agreement and Investment

               Advisory Agreement;

           b. The trust assets held or purported to be held pursuant to the North Carolina Mutual

               Life Insurance Company Reinsurance Trust Agreement and Investment Advisory

               Agreement and any related investments or collateral;

           c. The external and internal audit of the trust assets held or purported to be held

               pursuant to the North Carolina Mutual Life Insurance Company Reinsurance Trust

               Agreement and Investment Advisory Agreement, to include any communications

               with or concerning the North Carolina Department of Insurance and Dixon Hughes;

           d. The Forefront short-term note program and any investments related thereto;

           e. Any records bearing on the validity of the signatures on the Investment Advisory

               Agreement, Stamford Brook Letter, promissory notes, security agreements, and any




                                               2
    Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 17 of 69




           other signed agreements relevant to the North Carolina Mutual Life Insurance

           Company Reinsurance Trust Agreement;

       f. Any motive to enter into the North Carolina Mutual Life Insurance Company

           Reinsurance Trust Agreement or defraud any parties connected thereto, including

           but not limited to the financial condition and liquidity of Forefront or its principals;

       g. Any attempts to delete, conceal, or otherwise withhold records and data, to include

           Electronically Stored Information, related to the SEC investigation and bankruptcy

           proceedings involving Bradley REIFLER, and the foregoing matters, and any other

           attempts to obstruct a Federal proceeding.

2. Evidence of who used, owned, or controlled the Devices at the time the things described in

   this warrant were created, edited, or deleted, such as logs, registry entries, configuration

   files, saved usernames and passwords, documents, browsing history, user profiles, email,

   email contacts, “chat,” instant messaging logs, photographs, and correspondence;

3. Evidence of software that would allow others to control the Device, such as viruses, Trojan

   horses, and other forms of malicious software, as well as evidence of the presence or

   absence of security software designed to detect malicious software;

4. Evidence of the lack of such malicious software;

5. Evidence indicating how and when the Devices were accessed or used to determine the

   chronological context of computer access, use, and events relating to crime under

   investigation and to the computer user;

6. Evidence indicating the Devices user’s state of mind as it relates to the crime under

   investigation;




                                              3
        Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 18 of 69




   7. Evidence of the attachment to the Devices of other storage devices or similar containers

       for electronic evidence;

   8. Evidence of counter-forensic programs (and associated data) that are designed to eliminate

       data from the Devices;

   9. Evidence of the times the Devices were used;

   10. Passwords, encryption keys, and other access devices that may be necessary to access the

       Device;

   11. Records of or information about Internet Protocol addresses used by the Devices;

   12. Records of or information about the Devices’ Internet activity, including firewall logs,

       caches, browser history and cookies, “bookmarked” or “favorite” web pages, search terms

       that the user entered into any Internet search engine, and records of user-typed web

       addresses; and

   13. Contextual information necessary to understand the evidence described in this attachment.

       As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).




                                                4
                   Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 19 of 69
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                                District of Columbia

              In the Matter of the Search of
          (Briefly describe the property to be searched                          Case: 1:18—sw--00135
           or ident05, the person by name and address)                           Assigned To : Magistrate Judge Harvey, G. Michael
Select Electronic Devices, Storage Units, and Databases                          Assign. Date : 5/25/2018
 Currently in the Possession of the United States Postal                         Description: Search & Seizure Warrant
                    Inspection Service
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (ident(fi; the person or describe the
property to be searched and give its location):



located in the                                    District of              Columbia             , there is now concealed (identij; the
person or describe the property to be seized):
  See Attachments A and B


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                     evidence of a crime;
                 11 contraband, fruits of crime, or other items illegally possessed;
                 9(property designed for use, intended for use, or used in committing a crime;
                 CI a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                          Offense Description
         18 U.S.C. §§ 371, 1349                    Conspiracy, Mail Fraud; Wire Fraud; Obstruction of Justice
         18 U.S.C. §§ 1341, 1343
         18 U.S.C. §§ 1512, 1519
           The application is based on these facts:



               Continued on the attached sheet.
            9f Delayed notice of       days (give exact ending date if more than 30 days: 08/23/2018 ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on he attachedJ3t.


                                                                                                Applicant's signature

                                                                                         Bryan Masmela, Postal Inspector
                                                                                                Printed name and title

 Sworn to before me and signed in my presence.
                                rarW

 Date:
              NA\1
                                                                                                  'rige s ''gnature

 City and state:            District of Columbia                                                CO.4141,          °
                                                                                                           1    dt
                               Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 20 of 69

       /3 (Rev. 11/13) Search and Seizure Warrant




                                               UNITED STATES DISTRICT COURT
                                                                          for the
                                                                  District of Columbia

                     In the Matter of the Search of
                (Briefly describe the property to be searched
                 or identifi, the person by name and address)                       Case: 1:18-sw--00135
                                                                                    Assigned To : Magistrate Judge Harvey, G. Michael
       Select Electronic Devices, Storage Units, and Databases                      Assign. Date: 5/25/2018
        Currently in the Possession of the United States Postal                     Description: Search & Seizure Warrant
                          Inspection Service

                                                    SEARCH AND SEIZURE WARRANT
 To:        Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
 of the following person or property located in the                              District of               Columbia
 (den* the person or describe the property to be searched and give its location):

       See Attachment A




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
 described above, and that such search will reveal (ident(5) the person or describe the property to be seized): -
     See Attachment B




          YOU ARE COMMANDED to execute this warrant on or before                                        (not to exceed 14 days)
       171 in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during th exec ioxf th                       nt, myst prep e an inventory
as required by law and promptly return this warrant and inventory to ..1            ajj                         vi v
                                                                                                  (United Stat Magistrate Ju ge)
       gr
        Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result liste in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
    CI for         days (not to exceed 30) vf until, t facts justifying, the later spec ic date f              08/23/2018


Date and time issued: .                               10 1      5 52171.1.
City and state:                       District of Co umbia
                                                                                                       Printed name and title
                        Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 21 of 69

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return

Case No.:                                Date and time warrant executed:          Copy of warrant and inventory left with:


Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                                                                  Certification


           I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
 designated judge.



 Date:
                                                                                           Executing officer's signature


                                                                                              Printed name and title
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 22 of 69




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


IN THE MATTER OF THE SEARCH OF                       Case: 1:18-sw-00135
Select Electronic Devices, Storage Units, and        Assigned To : Magistrate Judge Harvey, G. Michael
Databases Currently in the Possession of the         Assign. Date: 5/25/2018
United States Postal Inspection Service              Description: Search & Seizure Warrant


                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Bryan Masmela, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I am a United States Postal Inspector and have been employed by the United States

Postal Inspection Service ("USPIS") since February 2003. As a Postal Inspector, I am responsible

for the investigation of violations of United States law, including violations of Title 18 of the

United States Code. I am currently assigned to the Department of Justice Mail Fraud Team and

my duties include investigating cases related to mail and wire fraud, specifically the use of the

mails to commit fraud or to further a fraud scheme. I have attended specialized training courses

in mail fraud and in gathering and reviewing electronic evidence. I am presently conducting

various investigations of fraudulent investment schemes. Many of the investigations I have

conducted have involved electronic evidence, including e-mail records, and I have sworn out

search warrants previously.

       2.       I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a warrant to search the following devices (hereinafter, the "Subject

Devices"):

             a. Server formerly located at the premises of Forefront Partners, LLC and its

                affiliated companies (collectively, "Forefront");
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 23 of 69




              b. A forensic image of the server described in (a);

              c. A forensic image of a laptop used to access the server described in (a):

              d. Office 365 email data;

              e. A storage device for DropBox data from Reifler;

              f. A storage device containing general ledgers for Forefront on QuickBooks.

         3.      The Subject Devices currently are in the custody of the United States Postal

Inspection Service ("USPIS"), at offices located at 1400 New York Avenue NW, Washington DC,

20530.

         4.       This affidavit is based upon my personal knowledge; my review of documents and

other evidence; my conversations with other law enforcement personnel; and my training,

experience, and advice received concerning the use of computers in criminal activity and the

forensic analysis of electronically stored information ("ESI"). Because this affidavit is being

submitted for the limited purpose of establishing probable cause, it does not include all the facts

that I have learned during the course of my investigation. Where the contents of documents and

the actions, statements, and conversations of others are reported herein, they are reported in

substance and in part, except where otherwise indicated.

         5.       Through my investigation, I have uncovered evidence of a scheme by the officers

and employees of Forefront, a group of related investment companies located in New York, to

defraud North Carolina Mutual Life Insurance Company ("NCM"). Specifically, there is probable

cause to believe that Forefront employees and officers, led by Forefront's founder and CEO,

Bradley REIFLER, and others, engaged in a scheme to defraud NCM by (1) making materially

false representations to NCM, through NCM's investment advisor, about what investments were

                                                    2
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 24 of 69




being made using NCM's trust assets; and (2) misappropriating at least some of the NCM trust

assets to repay Forefront's clients who had invested in unrelated investment vehicles. My

investigation has also uncovered evidence that REIFLER knowingly destroyed and concealed

records and documents related to the scheme with the intent to impede, obstruct, and influence an

investigation conducted by the Securities and Exchange Commission ("SEC"), an ongoing grand

jury investigation, and the administration of a case filed under Title 11 (a Chapter 7 bankruptcy

proceeding).

       6.      In sum, based on my training and experience and the facts as set forth in this

affidavit, there is probable cause to believe that violations of federal criminal law, including but

not limited to conspiracy, in violation of Title 18, United States Code, Sections 371 and 1349; mail

and wire fraud, in violation of Title 18, United States Code, Sections 1341 and 1343; and

destruction, alteration, and falsification of records in Federal investigations and bankruptcy, in

violation of Title 18, United States Code, Sections 1519 and 1512, have been committed by officers

and employees of Forefront, and others. For the reasons set forth below, there is also probable

cause to believe that evidence and instrumentalities of these crimes as further described in

Attachment B are currently located on the Subject Devices.

        7.     This Court has jurisdiction to issue the requested warrant because it is "a court of

competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &

(c)(1)(A). Specifically, the Court "is in or for a district . . . in which the wire or electronic

communications, records, or other information are stored." 18 U.S.C. § 2711(3)(A)(i).




                                                 3
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 25 of 69




       INVESTIGATION AND THE FACTS SUPPORTING PROBABLE CAUSE

                  BackArround Regardink the NCM Reinsurance Transaction

       8.     NCM is a life insurance company based in Durham, North Carolina. NCM provides

and services life insurance policies. Steven Fickes had been an actuarial consultant to NCM since

2010. Fickes testified in an SEC deposition that he approached NCM with the idea of transferring

a block of life insurance policies held under a Coinsurance Agreement with a company now known

as Markel Bermuda Limited ("Markel") to a special purpose reinsurance company that Fickes

formed, Port Royal Reassurance Company SPC ("Port Royal"). Fickes testified that he was the

sole owner of Port Royal.

       9.      On or about December 19, 2003, NCM and Markel entered into an agreement

whereby Markel, as reinsurer, agreed to accept the liabilities and obligations arising from a block

of NCM insurance policies. The Agreement required NCM to pay to Markel premiums received

by NCM pursuant to policies in the block. Markel, in turn, would cover the cost of cash death

claims, maturity benefits, and dividend payments paid out by NCM under the policies in the block.

The purpose of the agreement was for NCM to transfer portions of its risk portfolio to Markel,

whereas Markel was to receive the premiums associated with those accounts.

       10.     On or about April 24, 2015, NCM entered into a Novation Agreement with Markel

and Port Royal. Under the Novation Agreement, Port Royal effectively replaced Markel as the

reinsurer over the block of policies subject to the 2003 Coinsurance Agreement.

       11.      NCM, Port Royal, and Summit Trust signed a Reinsurance Trust Agreement

("Trust Agreement") on or about April 24, 2015. The Trust Agreement provided that Port Royal

was to transfer $34,194,634 in cash into the trust account upon the signing of the agreement. As

                                                 4
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 26 of 69




explained by NCM Executive 1 to a Postal Inspector with the U.S. Postal Inspection Service during

an interview on August 24, 2017, the Novation Agreement and the Reinsurance Trust Agreement

resulted in approximately $29 million of this amount being paid directly into the account by

Markel, with the remaining amount to be provided via Port Royal.

       12.     Under the terms of the Trust Agreement, Port Royal was responsible for

reimbursing NCM for cash death claims, maturity benefits, and dividend payments made under

the policies covered by Port Royal's Novation Agreement. Accordingly, the Trust Agreement

required that Port Royal maintain adequate security for these payments in the form of assets to be

held in a trust account for the benefit of NCM. The Trust Agreement named Summit Trust

Company the trustee of this account and provided that legal title to the assets in the trust account

would be vested in the name of Summit Trust Company for the benefit of NCM. These trust assets

would ensure that NCM would have sufficient funds to pay claims to its policyholders.

       13.     The Reinsurance Trust Agreement then controlled what could be done with the cash

deposited in the trust account. Port Royal was required to maintain assets in the account of a fair

market value equal to or greater than a "Statutory Reserves and Liabilities" amount stated in a

report provided by NCM to Port Royal on a quarterly basis. The assets in the trust account also

needed to qualify as "Eligible Assets," defined in the Reinsurance Trust Agreement as cash or any

securities meeting the criteria of investment guidelines provided in a one-page attachment to the

agreement. Among other criteria, "Eligible Assets" had to meet all of the requirements of North

Carolina's General Statute 58-7-173, and were subject to certain concentration limitations

prescribed by the North Carolina Insurance Code. Among other things, eligible assets were limited

to income-producing securities and needed to have an average rating of 2 or better based on the

                                                 5
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 27 of 69




ratings of the National Association of Insurance Commission's ("NAIC") Security Valuation

Office (or equivalent rating).

       14.     The Trust Agreement permitted Port Royal to appoint an "Investment Manager" to

manage investment of the Trust Assets. Port Royal appointed Stamford Brook Capital, LLC

("Stamford Brook") as investment advisor under the Trust Agreement, which gave Stamford

Brook the authority to direct purchases of trust assets. NCM Executive 1 told a Postal Inspector

that he understood Stamford Brook to be a shell company of Forefront's. Based on the evidence

described below, Stamford Brook was in fact operated by Forefront officers and employees,

including REIFLER, from the same physical locationi as Forefront.

                      Forefront, its Expected Role in Managing the Trust
                      Assets, and its Knowledge of the Investment Criteria

        15.    Bradley REIFLER was the founder and CEO of Forefront Partners, LLC, per a

declaration he signed under penalty of perjury on October 25, 2016.

        16.    David Wasitowski—according to sworn testimony he gave to the SEC—served as

the Chief Compliance Officer of at least one entity affiliated with Forefront named Forefront

Capital Advisors, LLC.

        17.     Michael Flatley testified before the SEC that he was a Managing Director of

Forefront starting in 2014.

        18.     During an interview conducted on February 13, 2018, Margaret Leszczynska told

Postal Inspectors that she was the Office Manager for Forefront.

        19.     As described herein, testimony before the SEC and e-mail evidence demonstrates

that, by the time that Port Royal assumed responsibility for the NCM trust assets on or about April


                                                6
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 28 of 69




24, 2015, it was anticipated that Forefront would select assets to be purchased with the cash

initially deposited in the trust account. Evidence uncovered in the investigation indicates that

Forefront's officers and employees involved in the selection of assets understood that assets

purchased for the trust account had to conform with guidelines attached to both the Trust

Agreement and an associated Investment Advisory Agreement.

          20.   In sworn testimony before the SEC, Fickes stated that he first was introduced to

REIFLER and Flatley in connection with the Trust Agreement in the fall of 2014.

          21.   Fickes testified before the SEC that he understood that he was responsible for

determining whether proposed investments qualified as "Eligible Assets" under the Trust

Agreement. He testified that REIFLER was responsible for locating investment opportunities and

bringing them to Fickes, who would then advise on whether they qualified for purchase as trust

assets.

          22.   Emails I have reviewed indicate that, beginning as early as 2014, REIFLER and

Fickes exchanged emails to discuss the details of Forefront's role as investment advisor. For

example, on December 3, 2014, Fickes received an email from REIFLER regarding REIFLER' s

role in the transaction. In his email, REIFLER wrote, "I am conservative and have for the last 30

years made investment decisions that have proved incredibly successful. . . . Our respective

skillsets are tied together. I put personal money in every investment I make."

          23.   Emails I have reviewed indicate that Fickes, Flatley, REIFLER, and Wasitowski

collaborated on drafting an Investment Advisory Agreement between Port Royal and Stamford

Brook that contained the same investment guidelines contained in the Trust Agreement.



                                                7
Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 29 of 69




   a. For example, on March 24, 2015, Fickes sent a draft of the Trust Agreement to

      Wasitowski, stating "See the attached Trust Agreement. The investment guidelines

      are in Exhibit C."

   b. On April 1, 2015, Wasitowski emailed a sample "investment management

      agreement" to Fickes and copying Flatley. Wasitowski wrote, "I propose we use a

      simple agreement like this updated to reflect the Trust and the investment

      requirements described in the Trust Agreement."

   c. On April 2, 2015, Fickes emailed Wasitowiski, copying REIFLER and Flatley,

      attaching a draft investment advisory agreement, and writing, "Attached is the first

      cut at the investment agreement." The draft referenced "guidelines" for the

      management of the trust assets in "Schedule B," but did not attach the guidelines.

      Later that same day, Wasitowski, copying Flatley, attached a similar draft of the

      investment advisory agreement in an email to Fickes, writing, in part, "I made some

      minor formatting changes and updated jurisdiction to Delaware. I spoke with Brad

      and we are more comfortable with an advisory fee somewhere in the range of 20-

      25 basis points." "Brad" is likely a reference to REIFLER.

   d. On April 23, 2015, Fickes emailed a draft of an investment advisory agreement to

      an in-house attorney at NCM, copying an NCM executive and Flatley. The attached

       .pdf-format draft included the investment guidelines at Schedule B, and Fickes'

       email stated, "I have added all of the required Schedules. Tomorrow you will get

       a copy with signatures."



                                        8
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 30 of 69




       24.    On April 24, 2015, Fickes sent a draft letter to Flatley regarding the roles of

Stamford Brook and Forefront in the management of assets in the reinsurance trust account (the

"Stamford Brook Letter"). The draft Stamford Brook Letter contained a signature block for

REIFLER as Chief Executive Officer of Forefront Capital. Fickes' email stated, "Mike, Please

have Brad sign the attached." That same day, Flatley forwarded an email message to Fickes that

attached a .pdf-format document appearing to be a scanned copy of a signed version of the

Stamford Brook Letter, which stated the following:

       (1) Stamford [Brook Capital, LLC] is a wholly owned by me [sic]. To date Stamford has
       no business and is being used as the investment advisor to Port Royal in order to facilitate
       the anticipated potential future partnership arrangement between Port Royal, Forefront
       Capital Holdings, LLC ("Forefront Capital") and NCM.

       (2) Forefront Capital also owns Forefront Capital Markets, LLC ("FFCM").
       FFCM is a Registered Investment Advisor with the [SEC]. The same individuals
       who manage FFCM will manage the investments for Stamford.

This final version of the letter contains a signature over a signature block that bears REIFLER' s

name and title. As such, REIFLER appeared to have signed the Stamford Brook Letter sent to

NCM. In testimony before the SEC, REIFLER denied that the signature on this letter was his.

       25.     Flatley's April 24, 2015 email attaching this signed Stamford Brook Letter also

stated "David's sig to follow." Fickes testified that he believed that this email referenced

Wasitowski's anticipated signature on the Investment Advisory Agreement.

       26.     Shortly thereafter that same day—April 24, 2015—Fickes emailed a copy of the

Stamford Brook Letter to an NCM executive, copying Flatley, and wrote, "Attached is the

Forefront letter concerning the Asset Manager — Stamford Brook. The signed investment

management agreement will follow shortly."


                                                 9
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 31 of 69




       27.     Soon thereafter, still on April 24, 2015, Fickes emailed a fully executed copy of the

Investment Advisory Agreement between Port Royal and Stamford Brook to NCM, copying

Flatley on his email.

       28.     This Investment Advisory Agreement between Stamford Brook and Port Royal set

forth the rights and responsibilities of Stamford Brook as Investment Advisor. Section 1 of the

Investment Advisory Agreement provided that Stamford Brook "is authorized to manage and

administer the [Trust Account] without prior consultation or approval of [Port Royal]; subject,

however, to guidelines as provided by [Port Royal] and set forth on Schedule B attached hereto."

Schedule B used the same definition of "Eligible Assets" as set forth in the Trust Agreement,

including that the assets had to be income-producing securities and attain a rating of 2 or better

pursuant to the NAIC' s Security Valuation Office or equivalent rating system. The Investment

Advisory Agreement also provided that "[a]ll notices, instructions and advice with respect to

security transactions, or any other matters contemplated by this Agreement" would be considered

delivered to Stamford Brook if sent to the attention of David Wasitowski at 7 Times Square, 37th

Floor, New York, New York 10022, Forefront's address at that time.

        29.    Fickes testified before the SEC that he spoke with Flatley and REIFLER regarding

the investment guidelines in the Trust Agreement in or around the time that the Trust Agreement

was signed in April 2015.

                        Use of Trust Funds to Purchase Non-E1i2ib1e Assets

        30.     The reinsurance trust transaction closed in late April 2015. On April 27, 2015, in

an email with the subject "Closing fees," Fickes wrote REIFLER, copying Flatley, "All is done!

Just waiting for the wire transfer to come in." REIFLER replied to Fickes alone, "When the wire

                                                 10
        Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 32 of 69




is in     I will be ecstatic!" Fickes responded—still on April 27, 2015—"When the wire is in,

please pillage in moderation."

        31.    On April 28, 2015, REIFLER emailed Fickes, "WE ARE IN BUSINESS!!!!

MONEY HIT!!! GREAT JOB !." Fickes replied, "SOMETHING WENT WRONG. IT SHOULD

HAVE HIT MY PERSONAL ACCOUNT. Now I have a non-refundable ticket to Brazil, and no

reason to go." REIFLER responded, "You can still go, but less fun." Fickes then wrote, still on

April 28, 2015, "All of the back-and-forth aside — thanks for hanging tough!"

        32.    A statement from Summit Trust Company dated April 1, 2015, to June 30, 2015,

indicates that two cash deposits of $3,250,000 and $29,194,634 hit the Summit Trust Account for

the Port Royal North Carolina Mutual Reassurance Trust on or about April 30, 2015, which meant

that Forefront's officers and employees, including REIFLER, operating through Stamford Brook,

now had control over the assets.

        33.    Emails indicate that Forefront communicated with Fickes regarding certain

potential investment opportunities for the trust assets. For example, on April 29, 2015, Flatley

forwarded information to Fickes regarding a "Forefront Partners bridge loan" to Waterbridge

Capital. The same day, REIFLER forwarded additional information to Fickes regarding this bridge

loan. Fickes replied, "Brad, I need to understand the basic transactions better. Please have some

[sic] call and explain them."

         34.   On June 26, 2015, Fickes requested "a listing of all the insurance portfolio assets"

from Leszczynska and Flatley. That same day, Fickes received an email from Leszczynska

copying Flatley and attaching an account statement from Summit Trust Company. The account



                                                11
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 33 of 69




statement reflected that cash from the Port Royal North Carolina Mutual Reassurance Trust

accounts purchased the following assets;

              • A $10 million investment in Forefront Income Trust;

              • A $10 million promissory note with Forefront Partners, LLC;

              • A $6 million promissory note with Waterbridge Capital, LLC;

              •   A $1.75 million promissory note with Symmetry Property Development, LLC;

              • A $500,000 promissory note with Sully Partners, LLC; and

              • A $500,000 promissory note with Auto Funding Group, LLC.

       35.        The account statement reflected that the investment in Symmetry Property

Development, LLC, occurred on March 9, 2015, over a month prior to the parties entering the

Trust Agreement.

       36.        In his testimony before the SEC, Fickes stated that he had not approved most of

these investments prior to receiving the June 26, 2015, account statement from Forefront. In

particular, Fickes testified that he did not approve the $10 million investment in Forefront Income

Trust, nor did he approve the $10 million promissory note with Forefront Partners, LLC. Fickes

also testified that these assets did not meet the investment guidelines in the Trust Agreement and

the Investment Advisory Agreement. As such, REIFLER and others at Forefront used the trust

assets without receiving the requisite approval from Fickes, thus resulting in a violation of the

agreements designed to protect the trust assets.

        37.       Emails demonstrate that, soon after receiving the account statement, Fickes

contacted representatives from Forefront, including Flatley and REIFLER, to complain that certain

investments were ineligible for purchase with trust assets. In an email to the Flatley dated June
                                                   12
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 34 of 69




28, 2015, Fickes asked "can we start looking at how much of FP and FIT investments can be

reversed. . . ? These have been keeping me awake at night." The affiant understands "FP" and

"FIT" to refer to the $10 million investments in Forefront Partners, LLC and Forefront Income

Trust. That same day, Fickes received a response from Flatley stating, "Brad and I will call you

early tomorrow. We'll figure something out."

       38.     Fickes received an updated account statement from Leszczynska on August 31,

2015. The attached account statement reflected the period from April 1, 2015, to July 29, 2015.

As before, the statement contained line items for the $10 million investment in the Forefront

Income Trust and a $10 million promissory note with Forefront Partners, LLC, among other

investments.

       39.     Fickes again alerted various representatives from Forefront that its investments

violated the agreements that were designed to protect trust assets. On September 1, 2015, Fickes

emailed Flatley, "I do not want to make too big of a deal about it, but we have got to get serious

about cleaning up the Forefront Investments. In addition to violating the investment guidelines,

as the investments are now being held, those investments violate the investment advisory

agreement."

        40.    On September 3, 2015, Fickes emailed a prospectus for Forefront Income Trust to

Flatley, copying Wasitowski. The email stated, "I have tried to highlighted [sic] the troubling

areas in yellow. I got tired of highlighting.. . . Maybe the actual investments are not as bad as the

prospects [sic] implies they will be. However, I do think that this investment is trouble."

        41.    On September 4, 2015, Fickes emailed Flatley and copied Leszczynska, in an email

with the subject: "De-tox." Fickes wrote, in part, "This is a summary of the game plan we

                                                 13
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 35 of 69




discussed yesterday for fixing the investment problem we now have." The email contained a plan

for handling the prohibited assets listed in the most recent account statement.

       42.     Flatley emailed Fickes on September 25, 2015, stating, "Attached please find the

'strategic plan' for redo on the $20MM in FIT and FFP," which the affiant understands to refer to

the investments Forefront Income Trust and Forefront Partners, LLC. The email included as an

attachment a document listing new investments to swap with the current investments in Forefront

Income Trust and Forefront Partners, LLC.

       43.     On September 25, 2015, REIFLER, copying Flatley, sent Fickes an image that

appears to show a hand, covered in blood, with the subject line, "Thinking of our morning

conversation." Replying to this email on August 25, 2016, over a year later, Fickes wrote: "You

are not going to be able to hide from the mess you made. Unfortunately, North Carolina Mutual,

Port Royal and Forefront are all tethered on this one. Quit hiding and start helping."

                  Forefront's Substitution of New Assets in the Trust Account

        44.    An email dated October 13, 2015, from Fickes to REIFLER and copying Flatley

had as a subject line "Asset Clean-up." The email stated, "Brad, Time is up. I am going to file

the second quarter statements with the regulators based on the Summit statements I have as of June

30th. The statements show $10 million of cash going to each of Forefront Income Trust and

Forefront Partners. Steve."

        45.     Emails show that Fickes received an updated list of investments on October 14,

2015, from Leszczynska, who copied REIFLER and Flatley. The updated list purported to show

a longer list of smaller investments—most were valued at $1 million or less—as compared with

the $10 million investments in Forefront Income Trust and Forefront Partners, LLC. This list

                                                 14
       Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 36 of 69




included, among other assets, investments of $1 million each in entities titled We Member LLC,

We Work, LLC, Wabash LLC, Carillion Tower LLC, Hilton Tower LLC, Coconut Beach LLC,

and Spring Bridge 182. As such, it appeared that the $10 million investment in Forefront Income

Trust and $10 million note with Forefront Partners, LLC had been swapped out for a series of

smaller investments and, as a result, that Forefront had addressed Fickes' concerns regarding

disposition of the trust assets.

        46.     Fickes testified before the SEC that, in or around December 2015, he realized that

NCM was not receiving account statements related to the trust assets. In an email dated December

8, 2015, Fickes sent NCM account statements dated October 22, 2015. The statement, which

purportedly provided a list of replacement assets for the Forefront Income Trust and Forefront

Partners, LLC, investments, included a list of investments of $1 million value or less, similar to

the account statement received on October 14, 2015.

        47.     NCM Executive 1 told a Postal Inspector that, in early 2016, Dixon Hughes

Goodman, external auditors for NCM, began an audit of NCM's 2015 financials. In performing

the audit, Dixon Hughes Goodman requested backup documentation regarding the value and

suitability of the trust assets. NCM Executive 1 also stated that, in mid-2016, NCM commenced

an internal audit of the trust assets to determine the acceptability, suitability, and value of the

investments.

        48.     NCM Executive 1 requested documentation for the audits from Fickes via an email

dated April 1, 2016, copying Flatley. The email read, "Please find attached the two initial

selections the auditors want to get comfortable with for the audit. The auditors need the following

support for each: 1) A copy of the executed agreement supporting the note (including interest rate

                                                15
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 37 of 69




and terms) [and] 2) Support for the underlying collateral (i.e., contract with telecom company or

current appraisal for real estate backed loans)." On April 7, 2016, Fickes sent an email to

Leszczynska and Flatley with the subject "Follow-up Information Request." Fickes wrote, "North

Carolina Mutual is on me, NCM's auditors are on this. Why is this not done?"

       49.      From on or about April 8, 2016, to on or about April 13, 2016, Fickes received

several emails from Leszczynska attaching copies of documents purporting to respond to NCM's

audits and copying Flatley. These documents included loan agreements, security agreements, and

other documentation related to the various investments.

       50.       On April 15, 2016, NCM Executive 1 sent an email to Fickes and Flatley stating,

"[W]e had our call with the auditors. We called yesterday and this morning leaving messages.

The auditors have some concerns that would be rather expensive to overcome, if at all. They have

recommended liquidating to cash or other securities that can be confirmed or a letter of credit for

the reserve amounts." That same day, Flatley emailed Fickes, "Please call me asap."

        51.      Through April and May of 2016, Fickes received emails from Flatley and

Leszczynska purporting to send further documents responsive to the audits. Several of these

emails copied REIFLER. These emails include, not are not limited, to:

              a. An email dated May 18, 2016, from Leszczynska to Fickes, copying REIFLER and

                 Flatley, attaching notes and security agreements for four investments for Forefront

                 Talking Capital;

              b. An email dated May 18, 2016, from Leszczynska to Fickes, copying REIFLER and

                 Flatley, and attaching notes and mortgage notes for investments associated with



                                                 16
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 38 of 69




                801 South Broadway LLC, Hilton Tower LLC, Park Ave LLC, and West 25th

                Street LLC;

             c. An email dated May 21, 2016, from REIFLER to NCM Executive 1, copying

                Fickes, another NCM email account, and Flatley, stating: "The Cathedral itself is

                not part of the deal however the property you referred to was owned by the Church

                (therefore being tax exempt and having an extremely low tax base.) Although the

                appraisal provided is old, it is very thorough and supports a combined appraisal

                over 21M. The value has only increased and a similar parcel down the street is

                being offered at 45M."

       52.      During her interview with a Postal Inspector on February 13, 2018, Leszczynska

was asked about the Trust Agreement and documentation provided to Fickes. Leszczynska told

the Postal Inspector that all the notes came from REIFLER. When asked about the emails sent on

May 18, 2016, she repeated that everything came from REIFLER.

       53.      Some of the supporting documentation that Leszczynska received from REIFLER

and sent to Fickes appears to be fraudulent. For example, on August 11, 2016, Leszczynska sent

an email to Fickes, copying Flatley, and attached security agreements and notes for Symmetry

Tower Chicago Project Owner LLC Hilton Tower LLC and Symmetry Property Development II

LLC/Wasbash LLC. The documents for Symmetry Property Development II LLC/Wasbash LLC

included a Promissory Note and Collateralized Obligation for $1 million signed by "Symmetry

Property Development II, LLC/Wabash LLC" as borrower and "Port Royal North Carolina Mutual

Reassurance Trust" as lender. The documents, dated August 27, 2015, purported to contain

signatures from Flatley and Jeffrey Laytin ("Laytin"), a member of Symmetry Property

                                                17
          Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 39 of 69




Development. Laytin told a Postal Inspector that the signatures on these documents were not his

and that he believed that they were forged.

          54.    REIFLER appears to have been well aware of the importance of this documentation

in addressing Fickes' and NCM's concerns regarding the disposition of the trust assets. Fickes

sent several emails to REIFLER inquiring about the status of the trust assets. In an email to

REIFLER dated July 11, 2016, Fickes provided a detailed account of the deficient supporting

documentation for the trust investments. In this email, Fickes reinforced the importance of the

"removal of Forefront discretionary authority" and explained that "Forefront needs to replace any

loans in the current portfolio which are not in compliance with the investment guidelines of the

trust."

          55.    On July 22, 2016, REIFLER emailed Fickes and Flatley to suggest "[s]ome ideas

to request more time," including the suggestion that REIFLER, Flatley, and Fickes "[m]eet with

the internal auditor and review his findings. Many of his findings deal much more with risk of the

portfolio versus citing specific rule violations. I believe that we can prove to him the safety of the

portfolio."

           56.   Fickes testified before the SEC that, on or around July 28, 2016, he was reviewing

public filings related to the Forefront Income Trust. While reviewing these filings, he realized that

the assets held by the Forefront Income Trust were the same assets held in the trust account. Fickes

testified that, because of this, he understood that he had been misled by Forefront officers and

 employees into believing that Forefront had "swapped out" the $10 million investments in the

 Forefront Income Trust and Forefront Partners, LLC, as represented in the most recent account

 statements. In an email dated August 1, 2016, to REIFLER and copying Flatley, Fickes stated:

                                                  18
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 40 of 69




       I am going to need to have a discussion with NCM later today to tell them about
       the Port Royal assets which were found last week residing on Forefront Income
       Trust's balance sheet. As bad as I thought everything was that Friday in your
       office, they have taken a turn for the worse.

       57.     Soon after, Forefront disavowed any responsibility for the problems underlying the

disposition of trust assets. On September 1, 2016, counsel for Forefront sent a letter to counsel for

NCM stating that "Nile investment advisory agreement purportedly entered into between Port

Royal and Stamford Brook was never executed. Any document that purports to show a signature

on Stamford Brook's behalf is a forgery," and, furthermore, that "Nile letter dated April 24, 2015

that purports to be on letterhead of Forefront Capital Holdings and signed by Bradley Reifler. . .

is a forgery and fabricated letterhead."

        58.    Forefront operates various investment programs, including a short-term note

product under which individual investors lend money to Forefront in exchange for a percentage-

based interest payment. Leszczynska told Postal Inspectors that Forefront used funds received

from the Port Royal Summit Trust account to repay investors in the various Forefront investment

products, i.e., Forefront misappropriated NCM trust assets to pay off unrelated Forefront investors.

Further, my review of bank account statements for the various Forefront entities indicates that cash

received by Forefront from Summit Trust was used soon thereafter to repay other individuals and

entities involved with various Forefront investment vehicles unrelated to NCM.

                                     REIFLER's Obstruction

        59.     On September 23, 2016, NCM filed a complaint in the United States District Court

for the Middle District of North Carolina, Durham Division, against defendants Stamford Brook

Capital, LLC, Forefront Capital Holdings, LLC, Forefront Capital, LLC, Port Royal Reassurance


                                                 19
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 41 of 69




Company SPC, LTD., Summit Trust Company, Bradley REIFLER, and Michael Flatley, asserting,

among other things, breach of contract, breach of fiduciary duty, and fraud. NCM's complaint

alleged that the defendants "fail[ed] to invest and hold North Carolina Mutual's assets in

compliance with North Carolina law and applicable agreements," and that the defendants

"provide[d] North Carolina Mutual with conflicting information and documents regarding North

Carolina Mutual's investments." North Carolina Mutual Life Ins. Co. v. Stamford Brook Capital,

LLC,1:16-cv-1174-LCB-JEP (the "Civil Litigation").

       60.     On January 20, 2017, REIFLER filed a voluntary petition for bankruptcy under

Chapter 7 in the United States Bankruptcy Court for the Southern District of New York. In re

Bradley C. Reifler, Case No. 17-35075, On January 27, 2017, the District Court in the Civil

Litigation entered an order administratively terminating the action against REIFLER, effectively

staying the matter.

       61.     On May 1, 2017, NCM filed an adversary proceeding in the Bankruptcy Proceeding

opposing the dischargeability of REIFLER's debts in his Chapter 7 bankruptcy based upon facts

similar to those alleged in the Civil Litigation. In re: Bradley C. Reifler, Adv. Pro. No. 17-09016

("NCM Adversary Proceeding"). NCM alleged that REIFLER and Forefront "used false

documentation and deception to transfer the trust funds through unauthorized loans to themselves

and for other unauthorized investments in which they were personally interested, in clear violation

of the law."

        62.    On December 28, 2017, the judge in the NCM Adversary Proceeding ordered that

REIFLER produce certain ESI to counsel for NCM, in particular:



                                                20
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 42 of 69




               A full list of all Electronic Devices . . . within [Reifler's] possession, custody or
               control; the owners and/or custodians of the Electronic Devices . . .; the locations
               at which each of the Electronic Devices has been used. . .; a list of all Electronic
               Devices owned, or in the possession, custody or control of the Debtor within the
               past five years of which the Debtor no longer has possession, custody or control,
               the date on which the Electronic Device was no longer in the Debtor's possession,
               custody or control and the circumstances leading to the Debtor no longer being in
               possession, custody of control of the Electronic Devices; and a full list of all
               email addresses and accounts which the Debtor has owned and/or utilized within
               the past five years. . . , as well as any information (including passwords) needed
               to access the Email Accounts and any date contained within those accounts[.]

       63.     In this Order, the Bankruptcy Court also ordered that REIFLER "produce and/or

provide access for inspection and imaging to RVM enterprises, . . . a qualified third-party vendor

retained by North Carolina Mutual (or such other qualified vendor as may be designated by North

Carolina Mutual) . . ., any and all computers, laptops, hard drives, tablets, notebooks, netbooks,

phones, smart devices, personal digital assistants, workstations, servers, and/or other electronic

devices capable of storing electronic data. . . within the Debtor's possession, custody, or control,

or with respect to which the Debtor has or can obtain access, for the purpose of full forensic

examination and data collection."

       64.     On January 5, 2018, REIFLER's bankruptcy counsel provided NCM a list of

electronic devices compiled by REIFLER. REIFLER's bankruptcy counsel stated "that the

devices on said list are all currently located at the debtor's office, located at 641 Lexington Avenue,

29th Floor, New York, NY 10022." The list included the following items: REIFLER' s Hewlett

Packard computer; REIFLER' s personal cellular telephone (iPhone); REIFLER' s Apple watch;

REIFLER' s custom-built work computer; a work computer used by an assistant; and an unknown

number of computers no longer in REIFLER's possession and left at Forefront's former offices.



                                                  21
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 43 of 69




       65.    A sworn declaration submitted on January 16, 2018, in the NCM Adversary

Proceeding by an employee of the vendor retained by NCM (the "ESI Vendor"), alleged that, on

January 11, 2018, the ESI Vendor attempted to collect data from the REIFLER's list of devices at

REIFLER' s office. The ESI Vendor stated that he began the process by imaging REIFLER' s

cellular phone and a computer that contained three hard drives. The ESI Vendor stated that

REIFLER identified a computer listed on REIFLER' s list of devices but indicated that the

computer lacked a hard drive.

       66.    REIFLER refused to comply with the Bankruptcy Court's order. During the

imaging, the ESI Vendor identified an additional computer outside of REIFLER's office bearing

a serial number that matched a computer identified on REIFLER's list of devices. The ESI Vendor

asked an assistant about the computer, who then contacted REIFLER and returned with a phone

call from REIFLER for the ESI Vendor. In his sworn declaration, the ESI Vendor stated that

REIFLER, "told me to 'pack my shit up and get out,' and that I had five minutes to leave." The

ESI Vendor left having only obtained a forensic image of the phone and one of the hard drives

from one of REIFLER' s computers.

        67.    On February 6, 2018, the Bankruptcy Court issued an order finding REIFLER in

contempt for his "ongoing and willful violation of [the] ESI Order and acting in bad faith."

        68.    In a sworn declaration submitted in the NCM Adversary Proceeding on March 5,

2018, the ESI Vendor stated that he made a second attempt to collect REIFLER's electronic

devices on February 14, 2018. At this time, he recovered REIFLER's custom-built work

computer. Forensic analysis of this computer reveals that, on January 2, 2018, after entry of the

Bankruptcy Court's first discovery order, REIFLER used this computer to search the phrase

                                                22
       Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 44 of 69




 "permanently deleting deleted emails on SSD" using Google. SSD stands for "Solid State Drive,"

 a type of hard drive used to save information on computers. Shortly after this search, REIFLER

 downloaded the application Eraser, which can be used to delete and overwrite files.

        69.      Forensic analysis of the computer also revealed various devices "which are ESI

 repositories, were connected to, or used in connection with the Custom Computer, none of which

 were included on the First Device List or the subsequent lists and none of which were provided to

 RVM for access or collection." These devices included three cloud-based storage accounts;

 sixteen email addresses; an offsite email archival storage service; four chat and messaging

, applications; a physical server mapped to REIFLER' s custom computer; and eighteen removable

 storage devices.

         70.      On April 4, 2018, the ESI Vendor submitted another sworn declaration in the NCM

  Adversary Proceeding that provided results from analysis of REIFLER' s mobile phone and two

  computers. The analysis demonstrated, among other things, that:

               e. On December 20, 2017, REIFLER searched "erasing phone email and text history"

                  on Google and visited a webpage titled "How to Permanently Delete Text Messages

                  on Your iPhone";

               f. On December 20, 2017, REIFLER searched "how to erase all emails on iphone" on

                  Google and visited a webpage titled "How to Trash All Your Emails on Your

                  iPhone, iPad, or iPod Touch";

               g. On January 2, 2018, REIFLER searched "erase deletes" on Google and visited a

                  blog post titled "10 Free Tools to Permanently Delete Files and Prevent Data

                  Recovery"; and

                                                  23
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 45 of 69




             h. On January 2, 2018, REIFLER visited webpages titled "Deleting Files/Data from

                SSD Permanently", "Why Deleting Files Can be Recovered, and How You can

                Prevent It", and "How to really erase any drive—even SSDs—in 2016".

       71.      By December 20, 2017, REIFLER was well aware that Forefront was under

investigation by the SEC. He had already appeared for three days of testimony before the SEC

related to Forefront's various investment programs and the Trust Agreement on October 27, 2016,

September 11,2017, and September 12, 2017.

       72.      The sworn declaration submitted on April 4, 2018, also provided an analysis of text

messages retrieved from REIFLER's phone. In one exchange, REIFLER texted Angel Santos, an

Information Technology administrator at Forefront, on December 26, 2017. REIFLER stated, "I

want to delete all emails from 2016 onback [sic]. I can do it. . . The security may issue may make

me take all of them off. . . still checking." Santos responded, "I can remote into your computer."

To this, REIFLER replied, "np , . willdo [sic] it tomorrow. Server can be culprit of security

breach. let's discuss when you get back."

       73.       I interviewed Santos on March 8, 2018. During that interview, Santos told me that

he began working for Forefront Income Trust in 2009 and was employed through January 31,

2018, as an Information Technology administrator. During the interview, Santos stated that

REIFLER never asked him whether he knew how to permanently delete files from his computer

and that he did not think REIFLER would have asked him such a question as REIFLER knew

Santos would not have done so.

        74.      The sworn declaration submitted on April 4, 2018, also provided analysis of

REIFLER' s email activity. On December 28, 2017, REIFLER attempted to delete Microsoft

                                                 24
       Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 46 of 69




Outlook email folders titled "Water Joel emails"; "Joel"; and "North Carolina Mutual." The affiant

understands "Joel" to reference "Joel Schreiber," one of the signatories on several notes associated

with the disposition of trust assets.

        75.      The sworn declaration submitted on April 4, 2018, provided that, on January 2,

2018, REIFLER attempted to delete Microsoft Outlook email folders titled "Deleted Items";

"Summit Trust; George and K. . . ."; and "Inbox." Further, between December 19, 2017, and

February 14, 2018, REIFLER deleted 2,454 emails, including a December 3, 2014, email from

REIFLER to Fickes, which REIFLER had forwarded to himself on January 16, 2018.

        76.      The sworn declaration submitted on April 4, 2018, also provided an analysis of

REIFLER' s file deletion efforts. On January 2, 2018, REIFLER moved 236 emails to his

computer's recycle bin, including the following files, "Investment Advisory Agreement Steve

Ficus [sic]", "Port Royal Investments", "Review of NCM Proposal", and "FIT Holdings with

Descriptions."

        77.      On May 4, 2018, the Bankruptcy Court issued an order finding REIFLER in

contempt and entering a default judgment against him. The Bankruptcy Court found that

REIFLER "continued to be in ongoing and willful violation of this Court's ESI Order and the First

Sanctions Order and is acting in bad faith," that REIFLER' s "dilatory tactics gave him time to

research the means and manners to conceal, destroy and spoliate ESI," and that REIFLER

"engaged in an intentional and directed campaign to permanently delete, erase and spoliate ESI

relevant to the Adversary Proceeding from his Electronic Devices."




                                                 25
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 47 of 69




                       The Government's Receipt of Electronic Devices

       78.    On February 20, 2018, REIFLER, Wasitowski, and Forefront Capital Holdings,

LLC, were served with grand jury subpoenas requesting documents in connection with this

investigation. On March 6, 2018, Flatley also was served with a grand jury subpoena.

       79.    Upon learning of REIFLER' s attempts to delete data in connection with the NCM

Adversary Proceeding, Department of Justice prosecutors (the "DOJ") contacted Forefront counsel

in or around March 2018. In these discussions, Forefront counsel agreed to create a forensic image

of the Forefront server and other electronic devices located at the Forefront premises in response

to the DOJ' s concerns regarding spoliation of evidence. Through these discussions with Forefront

counsel, the DOJ learned that Forefront planned on vacating its offices, then located at 641

Lexington Avenue, New York, New York, 10022 (the "Forefront Office"), in short order.

       80.     At this time, the investigative team also continued to receive additional information

regarding REIFLER' s deletion efforts related to the Bankruptcy Proceeding. As such, the

investigative team applied for search warrants for the Forefront Office and REIFLER' s home

property, located at Sky Blue Farm, 123 Fraleigh Hill Road, Millbrook, New York, 12545. On

April 12, 2018, Magistrate Judge Robert W. Lehrburger of the United States District Court for the

Southern District of New York issued search warrants, which were executed that same day. Judge

Lehrburger found that there was probable cause to search both premises for electronic data and

documents, electronic conversations, intemet conversations to include messages and chats, text

messages, files, images, and calendar entries, computers, storage media, routers, modems, and

network equipment. Judge Lehrburger also found that there was probable cause to search the

Forefront Office for documents, records, and accounting statements. Pursuant to these search

                                                 26
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 48 of 69




warrants, the DOJ obtained paper records, electronic media, and electronic devices. Processing

and analysis of these materials is ongoing.

       81.       Because Forefront was in the process of vacating the Forefront Office, many of the

electronic devices for which Judge Lehrburger had found probable cause, including devices that

may have been subject to REIFLER's deletion efforts, had already been removed from the

premises and could not be obtained through the search warrant.

       82.       Subsequent to the searches, Forefront Counsel produced twenty-five electronic

devices to the investigative team. The full list of devices included electronic devices and

information associated with REIFLER and/or Forefront that were not recovered through the search

warrants.

        83.      Of these twenty-five devices, there are six Subject Devices. The Subject Devices

include:

              a. Server formerly located at the Forefront Office;

              b. A forensic image of the server described in (a);

              c. A forensic image of a laptop used to access the server described in (a):

              d. Office 365 email data;

              e. A storage device for DropBox data from REIFLER;

              f. A storage device containing general ledgers for Forefront on QuickBooks.

        84.      In a deposition related to the NCM Adversary Proceeding, Leszczynska stated that

the Forefront server was located on site, at the Forefront Office, and that Forefront documents and

 emails were stored on the server. Counsel for Forefront indicated that the Forefront server was

still located at the Forefront offices as late as April 9, 2018, at which time it was collected by an

                                                  27
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 49 of 69




information technology vendor for imaging. As such, the server, the forensic image of the server,

and the forensic image of the laptop used to access the server likely contain information and

documentation pertaining to recent Forefront operations, including but not limited to the Trust

Agreement.

       85.      Office 365 is a Microsoft product that offers various business software, including

the email service Microsoft Outlook. In her deposition, Leszczynska stated that Forefront used

Office 365 for cloud-based storage. In addition, Santos stated that Forefront Income Trust had

purchased the Office 365 program for archiving information on the cloud) In his sworn

declaration, the ESI Vendor explained that REIFLER had deleted emails from Microsoft Outlook.

As such, Office 365 email data likely contains information related to Forefront operations,

including communications by REIFLER, Flatley, Wasitowski, and Leszczynska on Microsoft

Outlook related to the conduct described herein.'

       86.      DropBox is a file-hosting service that allows users to store electronic information

and documents on the cloud. Emails demonstrate that REIFLER used DropBox to store documents

related to the Trust Agreement. For example, when communicating about an appraisal regarding

one of the purported trust assets, REIFLER stated, in an email sent on May 21, 2016 to NCM

Executive 1, Fickes, Flatley, and Leszczynska, "I believe this in the Dropbox from yesterday but




1 "Cloud   computing" refers to storage of electronic information over a network, often the Internet.

2Based on current information received over the course of this investigation, I do not understand
Forefront to have many employees beyond those listed in this affidavit. Under oath, Flatley
described Forefront as a small company. As such, I believe a large portion of the emails stored on
Office 365 will belong to REIFLER and other Forefront employees listed in this affidavit.

                                                  28
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 50 of 69




please find the appraisal attached." Emails also demonstrate that Forefront employees used

DropBox to share files. For example, on March 4, 2016, Flatley received an automated email from

DropBox that REIFLER had sent him a file entitled, "TALKING CAPITAL — PRESENTATION

2016," using DropBox services. Talking Capital was one of the investments connected to the trust

assets. In her deposition, Leszczynska recalled that deeds and properties that Forefront shared

with NCM during the audit were stored on Forefront's DropBox. In addition, during his SEC

testimony, REIFLER stated that he stored Forefront information, including valuations, on

DropBox and used DropBox to send this information. As such, REIFLER' s DropBox data likely

contains information related to Forefront operations as well as documents pertaining to Forefront's

involvement in the Trust Agreement and use of the trust assets.

       87.      QuickBooks is an accounting software package. Wasitowski testified before the

SEC that QuickBooks is the accounting system used at Forefront. As such, Forefront's

QuickBooks data likely contains information related to Forefront's finances, including but not

limited to Forefront's receipt and use of funds related to the Trust Agreement.

        88.    The DOJ received the Subject Devices in or around April 2018. The Subject

Devices are currently in the custody of USPIS and are located at 1400 New York Avenue NW,

Washington DC, 20530.


 COMPUTERS, ELECTRONIC/MAGNETIC STORAGE, AND FORENSIC ANALYSIS
   AND PROBABLE CAUSE JUSTIFYING SEARCH OF THE SUBJECT DEVICES

        89.    As described above and in Attachment B, this application seeks permission to

search for information that might be found within the Subject Devices. Based on my knowledge,

training, and experience, as well as information related to me by agents and others involved in this

                                                29
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 51 of 69




investigation and in the forensic examination of digital devices, I respectfully submit that there is

probable cause to believe that the records and information described in Attachment B will be stored

in the Subject Devices for at least the following reasons:

               a.    Individuals who engage in criminal activity, including conspiracy, mail and

wire fraud, and destruction, alteration, and falsification of records, use digital devices, like the

Subject Devices, to access websites to facilitate illegal activity and to communicate with co-

conspirators online; to store on digital devices, like the Subject Devices, documents and records

relating to their illegal activity, which can include email correspondence; contact information of

coconspirators, including telephone numbers, email addresses, identifiers for instant messaging

and social medial accounts; financial and personal identification data, including bank account

numbers, credit card numbers, and names, addresses, and telephone numbers; and records of illegal

transactions, to, among other things, (I) keep track of coconspirator's contact information; (2)

keep a record of illegal transactions for future reference; (3) keep an accounting of illegal proceeds

for purposes of, among other things, splitting those proceeds with co-conspirators; and (4) store

data for future exploitation.

                b.   Individuals who engage in the foregoing criminal activity, in the event that

they change digital devices, will often "back up" or transfer files from their old digital devices to

that of their new digital devices, so as not to lose data, including that described in the foregoing

paragraph, which would be valuable in facilitating their criminal activity.

                c.   Digital device files, or remnants of such files, can be recovered months or even

many years after they have been downloaded onto the medium or device, deleted, or viewed via

the Internet. Electronic files downloaded to a digital device can be stored for years at little or no

                                                  30
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 52 of 69




cost. Even when such files have been deleted, they can be recovered months or years later using

readily-available forensics tools. When a person "deletes" a file on a digital device such as a home

computer, a smart phone, or a memory card, the data contained in the file does not actually

disappear; rather, that data remains on the storage medium and within the device unless and until

it is overwritten by new data. Therefore, deleted files, or remnants of deleted files, may reside in

free space or slack space—that is, in space on the digital device that is not allocated to an active

file or that is unused after a file has been allocated to a set block of storage space—for long periods

of time before they are overwritten. In addition, a digital device's operating system may also keep

a record of deleted data in a "swap" or "recovery" file. Similarly, files that have been viewed via

the Internet are automatically downloaded into a temporary Internet directory or "cache." The

browser typically maintains a fixed amount of electronic storage medium space devoted to these

files, and the files are only overwritten as they are replaced with more recently viewed Internet

pages. Thus, the ability to retrieve "residue" of an electronic file from a digital device depends

less on when the file was downloaded or viewed than on a particular user's operating system,

storage capacity, and computer, smart phone, or other digital device habits.

        90.     As further described in Attachment B, this application seeks permission to locate

not only electronic evidence or information that might serve as direct evidence of the crimes

described in this affidavit, but also for forensic electronic evidence or information that establishes

how the Subject Devices were used, the purpose of their use, who used them (or did not), and

when. Based on my knowledge, training, and experience, as well as information related to me by

agents and others involved in this investigation and in the forensic examination of digital devices,



                                                  31
       Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 53 of 69




I respectfully submit there is probable cause to believe that this forensic electronic evidence and

information will be in any of the Subject Devices at issue here because:

               a.   Although some of the records called for by this warrant might be found in the

form of user-generated documents or records (such as word processing, picture, movie, or texting

files), digital devices can contain other forms of electronic evidence as well. In particular, records

of how a digital device has been used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents, programs, applications, and

materials contained on the digital devices are, as described further in the attachments, called for

by this warrant. Those records will not always be found in digital data that is neatly segregable

from the hard drive, flash drive, memory card, or other electronic storage media image as a whole.

Digital data stored in the Subject Devices, not currently associated with any file, can provide

evidence of a file that was once on the storage medium but has since been deleted or edited, or of

a deleted portion of a file (such as a paragraph that has been deleted from a word processing file).

Virtual memory paging systems can leave digital data on a hard drive that show what tasks and

processes on a digital device were recently used. Web browsers, e-mail programs, and chat

programs often store configuration data on a hard drive, flash drive, memory card, or memory chip

that can reveal information such as online nicknames and passwords. Operating systems can

record additional data, such as the attachment of peripherals, the attachment of USB flash storage

devices, and the times a computer, smart phone, or other digital device was in use. Computer,

smart phone, and other digital device file systems can record data about the dates files were created

and the sequence in which they were created. This data can be evidence of a crime, indicate the

 identity of the user of the digital device, or point toward the existence of evidence in other

                                                  32
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 54 of 69




locations. Recovery of this data requires specialized tools and a controlled laboratory

environment, and also can require substantial time.

               b.    Forensic evidence on a digital device can also indicate who has used or

controlled the device. This "user attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at a residence. For example, registry information,

configuration files, user profiles, e-mail, e-mail address books, "chat," instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data associated

with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the digital device at a relevant time, and potentially who did not.

               c.    A person with appropriate familiarity with how a computer works can, after

examining this forensic evidence in its proper context, draw conclusions about how computers

were used, the purpose of their use, who used them, and when.

               d.    The process of identifying the exact files, blocks, registry entries, logs, or other

forms of forensic evidence on a digital device that are necessary to draw an accurate conclusion is

a dynamic process. While it is possible to specify in advance the records to be sought, digital

device evidence is not always data that can be merely reviewed by a review team and passed along

to investigators. Whether data stored on digital devices is evidence may depend on other

information stored on the devices and the application of knowledge about how the devices behave.

Therefore, contextual information necessary to understand other evidence also falls within the

scope of the warrant.

                e.   Further, in finding evidence of how a digital device was used, the purpose of

its use, who used it, and when, sometimes it is necessary to establish that a particular thing is not

                                                   33
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 55 of 69




present on the device. For example, the presence or absence of counter-forensic programs, anti-

virus programs (and associated data), and malware may be relevant to establishing the user's intent

and the identity of the user.

               f.   I know that when an individual uses a digital device to engage in conspiracy,

mail and wire fraud, and destruction, alteration, and falsification of records, the individual's device

will generally serve both as an instrumentality for committing the crime, and also as a storage

medium for evidence of the crime. The digital device is an instrumentality of the crime because it

is used as a means of committing the criminal offense. The digital device is also likely to be a

storage medium for evidence of crime. From my training and experience, I believe that a digital

device used to commit a crime of this type may contain data that is evidence of how the digital

device was used; data that was sent or received; notes as to how the criminal conduct was achieved;

records of Internet discussions about the crime; and other records that indicate the nature of the

offense and the identities of those perpetrating it.

              METHODS TO BE USED TO SEARCH THE SUBJECT DEVICES

        91.     Based on my knowledge, training, and experience, as well as information related to

me by agents and others involved in this investigation and in the forensic examination of digital

devices, I know that:

                a. Searching digital devices can be an extremely technical process, often

requiring specific expertise, specialized equipment, and substantial amounts of time, in part

because there are so many types of digital devices and software programs in use today. Digital

devices—whether, for example, desktop computers, mobile devices, or portable storage devices—

may be customized with a vast array of software applications, each generating a particular form of

                                                  34
        Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 56 of 69




information or records and each often requiring unique forensic tools, techniques, and expertise.

As a result, it may be necessary to consult with specially trained personnel who have specific

expertise in the types of digital devices, operating systems, or software applications that are being

searched, and to obtain specialized hardware and software solutions to meet the needs of a

particular forensic analysis.

               b.   Digital data is particularly vulnerable to inadvertent or intentional modification

or destruction. Searching digital devices can require the use of precise, scientific procedures that

are designed to maintain the integrity of digital data and to recover "hidden," erased, compressed,

encrypted, or password-protected data. Recovery of "residue" of electronic files from digital

devices also requires specialized tools and often substantial time. As a result, a controlled

environment, such as a law enforcement laboratory or similar facility, is often essential to

conducting a complete and accurate analysis of data stored on digital devices.

               c.   Further, as discussed above, evidence of how a digital device has been used,

the purposes for which it has been used, and who has used it, may be reflected in the absence of

particular data on a digital device. For example, to rebut a claim that the owner of a digital device

was not responsible for a particular use because the device was being controlled remotely by

malicious software, it may be necessary to show that malicious software that allows someone else

to control the digital device remotely is not present on the digital device. Evidence of the absence

of particular data or software on a digital device is not segregable from the digital device itself.

Analysis of the digital device as a whole to demonstrate the absence of particular data or software

requires specialized tools and a controlled laboratory environment, and can require substantial

time.

                                                 35
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 57 of 69




              d.    Digital device users can attempt to conceal data within digital devices through

a number of methods, including the use of innocuous or misleading filenames and extensions. For

example, files with the extension "jpg" often are image files; however, a user can easily change

the extension to ".txt" to conceal the image and make it appear that the file contains text. Digital

device users can also attempt to conceal data by using encryption, which means that a password

or device, such as a "dongle" or "keycard," is necessary to decrypt the data into readable form.

Digital device users may encode communications or files, including substituting innocuous terms

for incriminating terms or deliberately misspelling words, thereby thwarting "keyword" search

techniques and necessitating continuous modification of keyword terms. Moreover, certain file

formats, like portable document format ("PDF"), do not lend themselves to keyword searches.

Some applications for computers, smart phones, and other digital devices, do not store data as

searchable text; rather, the data is saved in a proprietary non-text format. Documents printed by a

computer, even if the document was never saved to the hard drive, are recoverable by forensic

examiners but not discoverable by keyword searches because the printed document is stored by

the computer as a graphic image and not as text. In addition, digital device users can conceal data

within another seemingly unrelated and innocuous file in a process called "steganography." For

example, by using steganography a digital device user can conceal text in an image file that cannot

be viewed when the image file is opened. Digital devices may also contain "booby traps" that

destroy or alter data if certain procedures are not scrupulously followed. A substantial amount of

time is necessary to extract and sort through data that is concealed, encrypted, or subject to booby

traps, to determine whether it is evidence, contraband or instrumentalities of a crime.



                                                 36
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 58 of 69




              e.    Analyzing the contents of mobile devices, including tablets, can be very labor

intensive and also requires special technical skills, equipment, and software. The large, and ever

increasing, number and variety of available mobile device applications generate unique forms of

data, in different formats, and user information, all of which present formidable and sometimes

novel forensic challenges to investigators that cannot be anticipated before examination of the

device. Additionally, most smart phones and other mobile devices require passwords for access.

For example, even older iPhone 4 models, running IOS 7, deployed a type of sophisticated

encryption known as "AES-256 encryption" to secure and encrypt the operating system and

application data, which could only be bypassed with a numeric passcode. Newer cell phones

employ equally sophisticated encryption along with alpha-numeric passcodes, rendering most

smart phones inaccessible without highly sophisticated forensic tools and techniques, or assistance

from the phone manufacturer. Mobile devices used by individuals engaged in criminal activity are

often further protected and encrypted by one or more third party applications, of which there are

many. For example, one such mobile application, "Hide It Pro," disguises itself as an audio

application, allows users to hide pictures and documents, and offers the same sophisticated AES-

256 encryption for all data stored within the database in the mobile device.

               f.   Based on all of the foregoing, I respectfully submit that searching any digital

device for the information, records, or evidence pursuant to this warrant may require a wide array

of electronic data analysis techniques and may take weeks or months to complete. Any pre-defined

search protocol would only inevitably result in over- or under-inclusive searches, and misdirected

time and effort, as forensic examiners encounter technological and user-created challenges,

content, and software applications that cannot be anticipated in advance of the forensic

                                                37
       Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 59 of 69




examination of the devices. In light of these difficulties, I request permission to use whatever data

analysis techniques reasonably appear to be necessary to locate and retrieve digital information,

records, or evidence within the scope of this warrant.

               g. In searching for information, records, or evidence, further described in

Attachment B, law enforcement personnel executing this search warrant will employ the following

procedures:

                       1.      The Subject Devices, and/or any digital images thereof created by

law enforcement in aid of the examination and review, will be examined and reviewed by law

enforcement personnel, sometimes with the aid of a technical expert, in an appropriate setting, in

order to extract and seize the information, records, or evidence described in Attachment B.

                       2.      The analysis of the contents of the Subject Devices may entail any

or all of various forensic techniques as circumstances warrant. Such techniques may include, but

shall not be limited to, surveying various file "directories" and the individual files they contain

(analogous to looking at the outside of a file cabinet for the markings it contains and opening a

drawer believed to contain pertinent files); conducting a file-by-file review by "opening,"

reviewing, or reading the images or first few "pages" of such files in order to determine their

precise contents; "scanning" storage areas to discover and possibly recover recently deleted data;

scanning storage areas for deliberately hidden files; and performing electronic "keyword" searches

through all electronic storage areas to determine whether occurrences of language contained in

such storage areas exist that are related to the subject matter of the investigation.

                        3.     In searching the Subject Devices, the forensic examiners may

examine as much of the contents of the devices as deemed necessary to make a determination as

                                                  38
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 60 of 69




to whether the contents fall within the items to be seized as set forth in Attachment B. In addition,

the forensic examiners may search for and attempt to recover "deleted," "hidden," or encrypted

data to determine whether the contents fall within the items to be seized as described in Attachment

B. Any search techniques or protocols used in searching the contents of the Subject Devices will

be specifically chosen to identify the specific items to be seized under this warrant.

       AUTHORIZATION TO SEARCH AT ANY TIME OF THE DAY OR NIGHT

        92.      Because forensic examiners will be conducting their search of the Subject Devices

in a law enforcement setting over a potentially prolonged period of time, I respectfully submit

good cause has been shown, and therefore request authority, to conduct the search at any time of

the day or night.

                                    REQUEST FOR SEALING


        93.      It is respectfully requested that this Court issue an order sealing, for a period of 90

days until August 23, 2018, all papers submitted in support of this application, including the

application and search warrant. I believe that sealing this document is necessary because the

warrant is relevant to an ongoing investigation involving, among other things, suspected

obstruction activities. Premature disclosure of the contents of this affidavit and related documents

may have a significant and negative impact on the continuing investigation, could lead to further

deletion and spoliation of potential evidence, and may severely jeopardize the investigation's

effectiveness.




                                                   39
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 61 of 69




                                        CONCLUSION

       94.     Based upon the information above, I have probable cause to believe that the Subject

Devices contain evidence, fruits, and instrumentalities of a conspiracy, in violation of Title 18,

United States Code, Sections 371 and 1349; mail and wire fraud, in violation of Title 18, United

States Code, Sections 1341 and 1343, and destruction, alteration, or falsification of records in

Federal investigations and bankruptcy, under Title 18, United States Code, Sections 1519 and

1512. Therefore, I respectfully request that the Court issue a search warrant to search the Subject

Devices for the evidence described in Attachment A and seize the items described in Attachment

B.

                                                     Respectfully submitted,


                                                     Bry,rØaela
                                                     U ed States -Postal Inspector


        Subscribed a sworn t before me on                        02_5'             , 2018



        Honorable
        UNITED STATES MAGIST                 JUDGE




                                                40
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 62 of 69




                                       ATTACHMENT A

                                    Devices to Be Searched


The devices to be searched include the following devices currently located in the custody of

United States Postal Inspection Service at 1400 New York Avenue NW, Washington DC, 20530:

           a. Server formerly located at the Forefront Office;

           b. A forensic image of the server described in (a);

           c. A forensic image of a laptop used to access the server described in (a):

           d. Office 365 email data;

           e. A storage device for DropBox data from REIFLER;

           f. A storage device containing general ledgers for Forefront on QuickBooks.
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 63 of 69




                                       ATTACHMENT B

       Information to be seized by the government

       The items to be seized include the following evidence, fruits, and instrumentalities of

violations of 18 U.S.C. §§ 371, 1341, 1343, 1349, 1512, and 1519 between September 1, 2014,

and present, described as follows:

   1. All data, documents, records, accounting statements, electronic mail, internet

       conversations to include messages and chats, text messages, files, images, and calendar

       entries relating to the following:

           a. North Carolina Mutual Life Insurance Company, including the North Carolina

               Mutual Life Insurance Company Reinsurance Trust Agreement and Investment

               Advisory Agreement;

           b. The trust assets held or purported to be held pursuant to the North Carolina Mutual

               Life Insurance Company Reinsurance Trust Agreement and Investment Advisory

               Agreement and any related investments or collateral;

           c. The external and internal audit of the trust assets held or purported to be held

               pursuant to the North Carolina Mutual Life Insurance Company Reinsurance Trust

               Agreement and Investment Advisory Agreement, to include any communications

               with or concerning the North Carolina Department of Insurance and Dixon Hughes;

            d. The Forefront short-term note program and any investments related thereto;

            e. Any records bearing on the validity of the signatures on the Investment Advisory

               Agreement, Stamford Brook Letter, promissory notes, security agreements, and any
                                             2
  Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 64 of 69




          other signed agreements relevant to the North Carolina Mutual Life Insurance

          Company Reinsurance Trust Agreement;

      f. Any motive to enter into the North Carolina Mutual Life Insurance Company

          Reinsurance Trust Agreement or defraud any parties connected thereto, including

          but not limited to the financial condition and liquidity of Forefront or its principals;

       g. Any attempts to delete, conceal, or otherwise withhold records and data, to include

          Electronically Stored Information, related to the SEC investigation and bankruptcy

          proceedings involving Bradley REIFLER, and the foregoing matters, and any other

          attempts to obstruct a Federal proceeding.

2. Evidence of who used, owned, or controlled the Subject Devices at the time the things

   described in this warrant were created, edited, or deleted, such as logs, registry entries,

   configuration files, saved usernames and passwords, documents, browsing history, user

   profiles, email, email contacts, "chat," instant messaging logs, photographs, and

   correspondence;

3. Evidence of software that would allow others to control the Subject Devices, such as

   viruses, Trojan horses, and other forms of malicious software, as well as evidence of the

   presence or absence of security software designed to detect malicious software;

4. Evidence of the lack of such malicious software;

5. Evidence indicating how and when the Subject Devices were accessed or used to determine

   the chronological context of computer access, use, and events relating to crime under

    investigation and to the computer user;



                                              3
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 65 of 69




   6. Evidence indicating the Subject Devices user's state of mind as it relates to the crime under

      investigation;

   7. Evidence of the attachment to the Subject Devices of other storage devices or similar

      containers for electronic evidence;

   8. Evidence of counter-forensic programs (and associated data) that are designed to eliminate

       data from the Subject Devices;

   9. Evidence of the times the Subject Devices were used;

   10. Passwords, encryption keys, and other access devices that may be necessary to access the

       Subject Devices;

   11. Records of or information about Internet Protocol addresses used by the Subject Devices;

   12. records of or information about the Subject Devices' Internet activity, including firewall

       logs, caches, browser history and cookies, "bookmarked" or "favorite" web pages, search

       terms that the user entered into any Internet search engine, and records of user-typed web

       addresses;

   13. Contextual information necessary to understand the evidence described in this attachment.

       As used above, the terms "records" and "information" includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).




                                                 4
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 66 of 69




       Procedures

       With respect to law enforcement's review of the seized material identified in Attachment

B, law enforcement (i.e., the federal agents and prosecutors working on this investigation and

prosecution), along with other government officials and contractors whom law enforcement

deems necessary to assist in the review of the seized material (collectively, the "Review Team")

are hereby authorized to review, in the first instance, the seized material.

         If, during the review of the seized material, the review team finds potentially privileged

materials, the review team will: (1) immediately cease its review of the potentially privileged

materials at issue; (2) segregate the potentially privileged materials at issue; and (3) take

appropriate steps to safeguard the potentially privileged materials at issue.

        Nothing in this Instruction shall be construed to require the Review Team to cease or

suspend review of all the seized material upon discovery of the existence of potentially

privileged materials within a portion of the seized material.




                                                   5
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 67 of 69




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA                              k, U.S, E:
                                                                                    Sankruptcy Courts


 IN THE MATTER OF THE SEARCH OF                    Case No. 1:18—sw--00135
 Select Electronic Devices, Storage Units, and
 Databases Currently in the Possession of the
                                                  Filed Under Seal
 United States Postal Inspection Service




 GOVERNMENT'S UPDATE AS TO STATUS OF SEARCH WARRANT EXECUTION

       The government, by and through its undersigned attorney, hereby submits this update

regarding a search warrant obtained in the United States District Court for the District of Columbia

in May 2018. The government is investigating a scheme wherein officers and employees of

Forefront Partners, LLP and its affiliated companies ("Forefront"), a group of related investment

companies located in New York, conspired to defraud North Carolina Mutual Life Insurance

Company ("NCM"). In April 2018, the government received a voluntary production from

Forefront's counsel containing the server formerly located at the Forefront offices and hard drives

containing images of certain electronic devices belonging to Forefront's founder and CEO,

Bradley Reifler, or otherwise associated with Forefront. These items were delivered to the

government on or about April 17, 2018, and stored by the United States Postal Inspection Service

("USPIS") at its facilities in Washington, DC. At the government's request, Forefront's counsel

sent an inventory of items on the hard drives.

       Despite the voluntary nature of the production, out of an abundance of caution, the

government chose not to open the devices until a search warrant was obtained for their contents.

The government applied for and was granted such a warrant. See Exhibit 1. The affidavit in

support of the application for a search warrant referenced specific items on the inventory, to

include the stand-alone server ("the Server"); a forensic image of the server; a forensic image of a
      Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 68 of 69




laptop used to access the server; Office 365 email data; a storage device for DropBox data from

Reifler; and a storage device containing general ledgers for Forefront on QuickBooks. The list of

items to be searched in the affidavit was based on the inventory received from Forefront's counsel,

which included line items for "Server (Haystack image)"; "Haystack image of laptop used to

access server"; "0ffice365 email data"; "B. Reifler DropBox data"; and "QuickBooks (general

ledgers)." As such, other than the Server itself, each item referenced in the affidavit correlated to

a line item in the inventory.

       The search warrant was sworn out before United States Magistrate Judge G. Michael

Harvey in the United States District Court for the District of Columbia on May 25, 2018. Upon

Judge Harvey's issuance of the search warrant, USPIS analysts opened the devices and learned

that they were not organized according to the inventory submitted by counsel. As such, it was

impossible to determine which files on the devices corresponded to which items on the inventory

and, therefore, which items the search warrant authorized the government to search and seize.

        As a result, the government intends to continue to execute the search warrant only as to the

Server, which is easily identifiable as the only stand-alone item provided to the governnment in

the voluntary production. The government does not intend, at the moment, to continue executing

the search warrant as to the other devices, in part because the inventory and the contents of the

devices appear to be inconsistent. Should the government elect to resume executing the search

warrant as to the other devices, the government will apprise the Court at the earliest opportunity.




                                                  2
Case 1:20-sw-00122-GMH Document 1 Filed 05/06/20 Page 69 of 69




                             Respectfully submitted,

                             SANDRA L. MOSER
                             Acting Chief, Fraud Section

                       BY:   /s/ Michelle Pascucci
                             Michelle Pascucci
                             Trial Attorney
                             Criminal Division, Fraud Section
                             United States Department of Justice
                             1400 New York Avenue NW
                             Washington, DC 20005
                             Tel: (202) 307-2208
                             Fax: (202) 514-0152
                             Michelle.Pascucci@usdoj.gov




                                3
